Citation Nr: 0106588	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1954.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's chronic lumbosacral strain manifested by 
muscle spasms, loss of motion in all planes, recurring pain, 
and arthritic pathology.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for chronic 
lumbosacral strain have  been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing his 20 percent evaluation for 
chronic lumbosacral strain.  As a preliminary matter, the 
Board notes that during the pendency of the appellant's 
appeal, but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (Act) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the assignment of rating claims 
have been properly developed as various medical examinations 
were afforded the veteran and there is no indication of 
additional medical evidence that is relevant to this appeal.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection in October 1995 
for chronic lumbosacral strain, and a 20 percent evaluation 
is currently assigned under Code 5295.  That Code provides a 
20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.72, Code 5295.

Alternatively, the Board will also consider an evaluation 
under Code 5292, which provides a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

The record contains numerous VA treatment records relevant to 
the veteran's claim.  An outpatient treatment record from 
February 1995 shows that he was complaining of low back pain.  
The examiner diagnosed a chronic strain.  According to a May 
1995 treatment note, he still had pain at that time, and the 
examiner indicated that the veteran should continue doing 
back exercises and take Ibuprofen for the pain.

A VA examination report from August 1995 shows that the 
veteran had normal gait and a good stride with good elevation 
of heels and toes bilaterally.  He was able to deep knee 
bend, and he showed the examiner an area on the right of the 
spine where the pain was always located.  He had 
hyperextension to 45 degrees, and flexion at the waist to 90 
degrees.  He had rotation bilaterally to 40 degrees, and 
lateral bending to 32 degrees bilaterally.  Lower extremity 
reflexes, patella and Achilles all tested at 2+ bilaterally, 
and muscle strength and great toe strength was 5/5 on each 
side.  A diagnosis of lumbosacral muscle spasm was rendered.

Outpatient treatment records from June 1996 to May 1999 
collectively show that the veteran complained of low back 
spasms.  He had various bouts with low back pain during that 
time period.  He had some physical therapy done, and as of 
November 1996, he was sitting and walking without difficulty.

According to a VA examination report from May 1997, the 
veteran had good days and bad days with his back.  He 
reported being an avid walker, but he said that he sometimes 
had difficulty standing after sitting down for a while.  He 
was also prone to spasms.  Physical examination showed that 
he did not have any postural abnormalities or fixed 
deformity.  The musculature of the back was more developed on 
the right side.  Range of motion was forward flexion to 60 
degrees, with tenderness over the right side over the right 
sacroiliac joint, and backward extension to 18 degrees.  
Lateral flexion was about 30 degrees to both sides.  Rotation 
was 30 degrees to the left, and limited to 28 degrees to the 
right.  Objective evidence of pain on motion consisted of 
turning to the right and having to guard his posture when 
standing from a seated position.  Straight leg test was 
negative, but there was tenderness on pressure to the right 
sacroiliac joint.  X-rays showed diffuse osteopenia with 
"very minimal" degenerative joint disease of the L3 and L4 
vertebra.  Pelvis X-rays were negative, and the examiner 
diagnosed chronic lumbar sprain to the right side and the 
osteopenia, as noted above.

A VA examination report from August 1999 shows that the 
veteran's musculature of the lumbosacral spine appeared 
within normal limits.  It was supple and there were no spasms 
at the time of the examination.  There was some mild 
tenderness in the right LS spine area on palpation.  His 
range of motion was somewhat diminished; hyperflexion was to 
15 degrees, flexion was to 75 degrees, lateral bending to the 
left was 24 degrees, and lateral bending to the right was 23 
degrees.  Rotation of the upper trunk to the left was 25 
degrees and rotation to the right was 25 degrees.  The 
veteran's deep tendon knee reflexes were 1+ bilaterally, and 
straight leg raise of the right elicited pain in the back at 
about 55 degrees.  Left straight leg test was negative.  The 
examiner indicated that leg strength was "just mildly 
decreased on the right as compared to the left."  The 
veteran could only tiptoe walk a very short distance before 
experiencing pain.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine from L3 to L5, and from L5 
to S1, along with chronic lumbar strain, especially on the 
right side.  On the other hand, an X-ray revealed that the 
vertebral bodies appeared to be normally aligned without any 
fracture, dislocation, or bony destruction.  Hypertrophic 
degenerative osteoarthritic changes were seen with spur 
formation as noted by the examiner above.  

In weighing this medical evidence, the Board is cognizant of 
the veteran's complaints of muscle spasms and pain on use, 
especially on the right side.  The examinations show some 
loss of motion in all ranges.  He has definite pain and has 
been prescribed significant pain medications.  The Board 
takes the veteran at his own word when he says he has good 
and bad days.  He does have arthritic findings in the lower 
spine which no doubt contributes to his pain, although he has 
no radiculopathy or neurological abnormalities in the lower 
extremities.  When one considers the overall disability 
picture, including the regulations applicable to pain, the 
Board concludes that a 40 percent rating is warranted under 
Code 5295.




The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's lumbar back strain.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In granting the veteran's claim for an increased rating for 
this disability, the Board has considered and applied the 
doctrine of reasonable doubt in his behalf.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 40 percent for chronic 
lumbosacral strain is granted, subject to the governing law 
and regulations applicable to the payment of monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

